Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 22, 1979, convicting him of robbery in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. Adjudication of defendant as a youthful offender is precluded under the facts of the instant case by CPL 720.10 (subd 2, par [a], cl [ii]; cf. CPL 720.10, subd 3). The statute is not unconstitutional as applied (cf. People v Broadie, 37 NY2d 100, cert den 423 US 950). Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.